Citation Nr: 0100231	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1996 rating determination by the Roanoke, Virginia, 
Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West. 11 Vet. App 268 (1998).  Although 
the instructions in this remand should be carried out in 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The duty to assist includes requesting verification of the 
inservice stressors that are subject to verification through 
official sources, and informing the veteran of the 
requirement to provide corroborating evidence of the claimed 
events.  In a deferred rating decision dated in August 1997 
the RO expressed its intent to request verification of the 
veteran's claimed stressors through the United States Armed 
Service Center for Research of Unit Records (USASCRUR).  
However it does not appear that such a request was made.  For 
this reason, the case should be returned to the RO for a 
response from USACRUR. 

Although the claims file includes diagnoses of PTSD which 
appear to be based on the recitation of in-service events, it 
is clear that the examiners have heretofore relied on the 
veteran's own unverified history.  In an effort assist the 
veteran in the development of his claim, the veteran should 
be given another opportunity to provide more specific 
information regarding the in-service events so that further 
investigation can be made to verify the claimed events. 

Therefore, the RO should make an effort to obtain more 
specific information from the veteran about all of his 
alleged stressors.  Regardless of whether the veteran 
responds to such request, the RO must still attempt to verify 
the stressful incidents related by the veteran with the 
USASCRUR.  The RO should forward to the USASCRUR as much 
specific information as possible about the veteran's 
identified stressors and should also forward the veteran's 
DD-214 Form and DA-20 Form.  USASCRUR should provide all 
relevant document for the time periods in question to include 
daily journals, operational reports - lessons learned 
documents, combat operations, after action reports, unit 
histories or morning reports, if applicable.  Thereafter, VA 
psychiatric examination is in order to ascertain whether the 
veteran indeed experiences PTSD due to a verified stressor.  

Furthermore, legislation passed by Congress in October 2000 
has repealed the requirement under 38 U.S.C.A. §5107 that a 
well-grounded claim needs to be submitted before VA is 
required to assist the claimant.  See Veterans Claims 
Assistance Act of 2000, Publ. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. §5103A).  
Accordingly, pursuant to the new legislation, the RO should 
assist the veteran in developing all facts pertinent to his 
claim.

To ensure that VA has met its duty to assist the veteran in 
the development of the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  



2.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
psychiatric treatment of the veteran, 
that are not already of record.

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his DA Form 20.  These 
records should be reviewed to ascertain 
whether they potentially corroborate the 
veteran's contentions.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the statement 
of the veteran.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran. 

5.  The RO should prepare a summary of 
all claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to 
verify the claimed stressors.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed stressors 
as reported by the appellant.  USASCRUR 
should be requested to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  If 
USASCRUR is unable to provide the 
specific information requested, they 
should be asked to direct the RO to any 
additional appropriate sources.  If no 
stressor has been verified, the RO should 
so state in its report.

6.  After the RO has received a final and 
complete response from USASCRUR, it 
should adjudicate the claim for service 
connection for PTSD.  If the decision is 
not favorable to the veteran, he should 
be given a supplemental statement of the 
case notifying him of the USASCRUR 
response.

7.  If a stressor is verified, the RO 
should also arrange for the veteran to be 
seen for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an in-service 
stressor, he or she must identify which 
verified stressor is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

9.  Following completion of the above, 
the RO must readjudicate the claim.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



